UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


          -v-
                                                              No. 18-cr-373-12 (RJS)
                                                                     ORDER
 RAMAL CURTIS,

                               Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a letter from Defendant Ramal Curtis – dated May 10, 2021, but

received in Chambers on May 19, 2021 – requesting that the Court appoint new counsel to represent

him in this matter. IT IS HEREBY ORDERED THAT a conference to consider Defendant’s motion

for a change of counsel shall take place on Thursday, June 3, 2021 at 11:00 a.m. In light of the

ongoing COVID-19 pandemic, the conference will take place via CourtCall videoconference.

Defendant’s current counsel, Richard Lind, shall review with Curtis the attached Consent to Proceed

by Video or Teleconference form, which shall then be executed and submitted to the Court. The

Court will then issue further instructions concerning the videoconference.

         In light of Defendant’s motion, IT IS FURTHER ORDERED THAT the deadlines for

sentencing submissions are adjourned without date.

SO ORDERED.

Dated:          May 21, 2021
                New York, New York


                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
